Order filed November 26, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00784-CV
                                   ____________

                     ERVIN WALKER, ET AL., Appellants

                                         V.

  DIRECTORY DISTRIBUTING ASSOCIATES, INC., RICHARD PRICE,
       STEVE WASHINGTON, LAURA WASHINGTON, ROLAND E.
       SCHMIDT, SANDY SANDERS, AND AT&T CORPORATION,
                           Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-50578


                                     ORDER
      This is an interlocutory appeal from an order dismissing over 10,000 “Opt-In
Plaintiffs,” also referred to as “Non-Texas Collective Action Plaintiffs.” Appellants
filed a brief on November 20, 2013, in which they assert that this appeal has not
been styled properly, yet appellants have not designated the proper style in their
filings. Appellants assert that these dismissed plaintiffs were identified in their
                                         1
notice of appeal. The notice of accelerated appeal in the Clerk’s Record filed
September 24, 2013, states that the appealing parties are “listed in Exhibit A,” yet
no exhibit A follows the notice of appeal. Appellants filed an Amended Notice of
Interlocutory Appeal on October 16, 2013, which also fails to include Exhibit A
identifying the appealing parties. 1 Accordingly, we issue the following order.

       We ORDER appellants to file an amended notice of appeal in this court on
or before December 6, 2013. The amended notice of appeal shall specify the
proper style of this appeal and expressly identify the appealing parties.

                                       PER CURIAM




1
  The Clerk’s Record contains the trial court’s dismissal order, which includes an Exhibit A of
over 300 pages. Appellants also included Exhibit A in their motion for extension of time to file
their brief. Nonetheless, Appellant’s Amended Notice of Appeal does not identify the appealing
parties and is defective. See Tex. R. App. P. 25.1(d), (g).

                                               2